Order affirmed, with $20 costs and disbursements to respondents. No opinion. Present — Cohn, J. P., Callahan, Van Voorhis, Heffernan and Bergan, JJ.; Callahan and Van Voorhis, JJ., dissent and vote to modify in the following memorandum: Assuming that the 5% return was justified and within the discretion of the court we think the court erred in disallowing sums expended in maintaining and operating the property for lighting, painting and janitor services and a proper allowance in those respects would increase the rent fixed to the sum of $1,375 per annum.